             Case 1:21-cv-00648-RP Document 1 Filed 07/23/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

WAYNE PITTMAN                                 §
                                              §
                                              §
       Plaintiff,                             §
                                              §
VS.                                           §         CIVIL ACTION NO. 1:21-CV-648
                                              §             (JURY TRIAL)
ROYAL TRUCKING, LLC,                          §
CLYDE GAY AND WILLIAM                         §
JEROME THOMAS                                 §
    Defendants.                               §


  DEFENDANTS ROYAL TRUCKING, LLC, CLYDE GAY AND WILLIAM JEROME
                  THOMAS’ NOTICE OF REMOVAL

       TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COME NOW, ROYAL TRUCKING, LLC, CLYDE GAY and WILLIAM JEROME

THOMAS (collectively “Defendants”), Defendants in the above-styled cause, and file this Notice

of Removal of the present cause from the 21st Judicial District Court of Burleson County, Texas in

which it is now pending, to the United States District Court for the Western District of Texas, Austin

Division, showing the Court as follows:

I. INTRODUCTION & BACKGROUND

       1.1     On May 20, 2021, Plaintiff Wayne Pittman (“Plaintiff”) filed suit against Royal

Trucking, LLC, Clyde Gay, and William Jerome Thomas (collectively “Defendants”) in the 21st

Judicial District Court of Burleson County, Texas, styled Cause No. 30376; Wayne Pittman v. Royal

Trucking, LLC, Clyde Gay, and William Jerome Thomas. Attached as Exhibit A is a true and correct

copy of Plaintiff’s Original Petition (the “Petition”)The suit arises out of a motor vehicle accident

that occurred on or about October 7, 2019, in Burleson County, Texas. See Id.



                                                  1
               Case 1:21-cv-00648-RP Document 1 Filed 07/23/21 Page 2 of 6




         1.2     Plaintiff effected service upon Defendants Royal Trucking, LLC, Clyde Gay and

William Jerome Thomas on June 25, 2021.

         1.3     Defendants Royal Trucking, LLC, Clyde Gay and William Jerome Thomas filed

their Original Answer in the 21st Judicial District Court of Burleson County, Texas on July 16,

2021.

         1.4     Defendants Royal Trucking, LLC, Clyde Gay and William Jerome Thomas file this

notice of removal within 30 days of receiving service of Plaintiff’s pleadings. See 28 U.S.C.

§1446(b).

                                       II. BASIS FOR REMOVAL

         2.1     The underlying state court action is one in which this Court has original jurisdiction

pursuant to the provisions of 28 U.S.C. §1332 and is one which may be removed to this Court by

Defendants pursuant to the provisions of 28 U.S.C. §1441(b) because the matter in controversy

exceeds the sum or value of $75,000 exclusive of costs and interest and because there is complete

diversity between Plaintiff and Defendants Royal Trucking, LLC, Clyde Gay and William Jerome

Thomas, which are citizens of different states.

         2.2     Although Defendants deny that Plaintiff is entitled to any relief whatsoever, the

requirement that the amount in controversy exceeds $75,000 is satisfied because Plaintiff is

claiming damages for past lost wages, future loss of earning capacity, economic damages,

compensation for pain and suffering and mental anguish. See Exhibit A PLAINTIFF’S ORIGINAL

PETITION AT ¶ VII. Given the totality of Plaintiff’s claims and pleadings, the amount in controversy

exceeds $75,000.

         2.3     Plaintiff was at the time of filing this action, and still is, a citizen of the State of

Texas.



                                                   2
              Case 1:21-cv-00648-RP Document 1 Filed 07/23/21 Page 3 of 6




        2.4      Defendant Royal Trucking is and was at all relevant times a Louisiana corporation

with its primary place of business in Frierson, Louisiana. Therefore, Defendant Royal Trucking is

a citizen of Louisiana. Defendant Royal Trucking is not a citizen of Texas.

        2.5      Defendant Clyde Gay is and was at all relevant times a Louisiana Resident.

Defendant Clyde Gay is not a citizen of Texas.

        2.6      Defendant William Jerome Thomas is and was at all relevant times a Louisiana

Resident. Defendant William Jerome Thomas is not a citizen of Texas.

        2.7      Thus, complete diversity of citizenship existed at the time of the commencement of

this action and it exists now.

        2.8      Venue is proper in this District and Division under 28 U.S.C. §1446(a) because this

District and Division include the county in which the state action has been pending and because a

substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this District and

Division.

        2.9      Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.

        2.10     Pursuant to 28 U.S.C. §1446(d), promptly after Defendants file this Notice, written

notice of the filing will be given to Plaintiff, the adverse parties.

        2.11     Pursuant to 28 U.S.C. §1446(a) and applicable Local Rules, copies of the following

documents are attached collectively:

               Exhibit 1: Index of State Court Documents;
               Exhibit 2:
                    o The State Court’s Docket Sheet;
                    o Citation;
                    o Citation Return;


                                                   3
             Case 1:21-cv-00648-RP Document 1 Filed 07/23/21 Page 4 of 6




                   o Affidavit of Service;
                   o Plaintiff’s Original Petition and Jury Demand;
                   o Defendants’ Original Answer and Jury Demand;
              Exhibit 3: List of All Parties;
              Exhibit 4: List of Attorneys;
              Exhibit 5: Jury Trial Request;
              Exhibit 6: State Court’s Name and Address;
                Exhibit 7: Corporate Disclosures
       2.12     Counsel for Defendants Royal Trucking, LLC, Clyde Gay and William Jerome

Thomas has provided written notice of the filing of this Notice of Removal to all attorneys of

record and to the Clerk of the District Court of Burleson County, Texas pursuant to 28 U.S.C. §

1446(d).

                                      III. CONCLUSION & PRAYER


       3.1      Based upon the foregoing, the exhibits submitted in support of this Removal and

other documents filed contemporaneously with this Notice of Removal and fully incorporated

herein by reference, Defendants Royal Trucking, LLC, Clyde Gay, and William Jerome Thomas

hereby remove this case to this Court for trial and determination.




                                                 4
Case 1:21-cv-00648-RP Document 1 Filed 07/23/21 Page 5 of 6




                          Respectfully submitted,

                          THOMPSON, COE, COUSINS & IRONS, L.L.P.



                                 By:
                                 William R. Moye
                                 State Bar No. 24027553
                                 Federal Bar No. 34007
                                 wmoye@thompsoncoe.com
                                 One Riverway, Suite 1400
                                 Houston, Texas 77056
                                 (713) 403-8210; Fax: (713) 403-8299

                                 COUNSEL FOR DEFENDANTS ROYAL
                                 TRUCKING, LLC, CLYDE GAY AND
                                 WILLIAM JEROME THOMAS




                             5
           Case 1:21-cv-00648-RP Document 1 Filed 07/23/21 Page 6 of 6




                              CERTIFICATE OF SERVICE

        THIS IS TO CERTIFY that a true and correct copy of this document has been sent to all
known counsel of record pursuant to the FEDERAL RULES OF CIVIL PROCEDURE on the 23rd day of
July, 2021, as follows:

 Via E-file
 LAW OFFICE OF RICHARD L. BARTON, III, PLLC
 Richard “Trey” Barton, III
 State Bar No. 24089982
 4151 Southwest Freeway, Suite 675
 Houston, Texas 77027
 Ph: (832) 916-2526
 Fax: (832) 916-2626
 Email: trey@treybartonlaw.com

 Attorneys for Plaintiff




                                          By:_
                                                 WILLIAM R. MOYE




                                             6
